0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
(Applicant is required to elect a Species and Sub-Species)

Species
2.	Restriction to one of the following species is required under 35 U.S.C. 121:
(A)	An invention represented in Figs. 1-8, 9A
(B)	An invention represented in Figs. 1-8, 9B, 10A
(C)	An invention represented in Figs. 1-8, 9B, 10B, 11A-14C

The species are independent or distinct because at least the following differences:

3.	Species A is an invention having at least MIM capacitor element 890 entirely overlapping with electrode elements 801, 802, 803 which have gaps between them and each have a greater vertically length than a width in the perspective view.

4.	Species B is an invention having at least MIM capacitors elements 893 and 894 which respectively overlap with some of the electrode elements 801, 802, 803 and a portion of element 803 does not overlap with either of element 893 or 894; further, MIM capacitors elements 895, 896 overlapping electrode element 804 which extends substantially across a width of the elements 895, 896 and a gap between the elements 895, 896.

5.	Species C is an invention similar to Species B but has three electrode elements 805, 806, 807 instead of electrode element 804.

Sub-Species
6.	Upon election of a species above, the Applicant is further required to elect a sub-species:
(I)	An invention represented in Fig. 6(II)	An invention represented in Fig. 15
(III)	An invention represented in Fig. 16

The sub-species are independent or distinct because at least the following differences:

7.	Sub-Species I is an invention with a pixel circuit having at least a capacitor coupled to a drain of sample transistor element 450, a gate of an amplifier transistor element 470 on one side and a potential line to which a predetermined potential is supplied.

8.	Sub-Species II is an invention with a pixel circuit having at least a capacitor coupled to a drain of sample transistor element 450 on one side, and a gate of an amplifier transistor element 470 and a drain of a switch transistor element 540 on the other.

9.	Sub-Species III is an invention with a pixel circuit having no capacitor between electrode element 802 and an output line element 490.
10.	The species and sub-species are independent or distinct because as disclosed and illustrated, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) 	The inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(b) 	The prior art applicable to one invention would not likely be applicable to 
another invention; 
Particularly, it is noted that species and sub-species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is what has been determined to be a serious burden based on the differences of the inventions.


11.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

12.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
















                                                                                                                                                                             

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/
Examiner, Art Unit 2818